NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ANGELA MEHAS,                                 )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-4341
                                              )
MICHAELS STORES, INC.,                        )
                                              )
             Appellee.                        )
                                              )

Opinion filed November 14, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack St. Arnold, Judge.

Stephen H. Haskins of Law Offices of
Lucas/Magazine, New Port Richey, for
Appellant.

Matthew C. Scarborough of
Scarborough Attorneys at Law,
Tampa, and Mark D. Tinker of Cole,
Scott & Kissane, P.A., Tampa, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.